TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00159-CR



                                Edward James Dunn, Appellant

                                                 v.

                                  The State of Texas, Appellee




  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
      NO. B-02-0490-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The district court sentenced appellant Edward James Dunn to five years’

imprisonment after a jury convicted him of failing to register as a sex offender. Tex. Code Crim.

Proc. Ann. art. 62.10 (West Supp. 2003). His court-appointed attorney filed a brief concluding that

this appeal is frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, who was advised of his

right to examine the appellate record and to file a pro se brief. No pro se brief has been filed.
              We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. Counsel’s motion to withdraw is granted.

              The judgment of conviction is affirmed.




                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: September 11, 2003

Do Not Publish




                                                2